Exhibit MAGUIRE PROPERTIES SHAREHOLDERS ELECT SEVEN DIRECTORS AT TODAY’S ANNUAL MEETING George A. Vandeman Named Chairman of the Board LOS ANGELES, October 2, 2008 – Maguire Properties, Inc. (NYSE: MPG), a Southern California-focused real estate investment trust, today announced that, at its Annual Meeting held today, the Company’s shareholders voted to elect its seven Director-nominees, Jonathan M. Brooks, Christine N. Garvey, Cyrus S. Hadidi, Nelson Rising, George A. Vandeman, Paul M. Watson, and David L. Weinstein for a one-year term each.As previously announced, Walter L. Weisman, Lawrence S. Kaplan and Andrea L. Van de Kamp did not stand for re-election to the Board. Nelson Rising, Maguire’s President and Chief Executive Officer, said, “We wish Wally, Andrea and Larry all the best and thank them for their dedicated service on behalf of Maguire.” The Company also announced that Mr. Vandeman has been designated as Chairman of the Board, succeeding Mr. Weisman, and appointed as Chair of the Board’s Nominating & Governance Committee.In addition, Ms. Garvey has been appointed Chair of the Compensation Committee, and Mr. Watson has been appointed Chair of the Audit Committee. Mr.
